            Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 1 of 36



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


 KIMBERLY GARTHWAIT, Individually,                     Civil Action No:
 as representative of a class of similarly
 situated persons and on behalf of the
 EVERSOURCE 401(K) PLAN f/k/a
 NORTHEAST UTILITIES SERVICE
 COMPANY 401(K) PLAN,

                 Plaintiff,
            v.                                         CLASS ACTION

 EVERSOURCE ENERGY SERVICE
 COMPANY; THE EVERSOURCE PLAN
 ADMINISTRATION COMMITTEE; THE
 EVERSOURCE INVESTMENT
 MANAGEMENT COMMITTEE and DOES No.
 1-20, Whose Names Are Currently Unknown, JURY TRIAL DEMANDED

                 Defendants.


                                           COMPLAINT

                                     I.      INTRODUCTION

       1.        Plaintiff, Kimberly Garthwait (“Plaintiff” or “Garthwait”), individually as a

participant of the Eversource 401(k) Plan (“Plan”), brings this action under 29 U.S.C. § 1132, on

behalf of the Plan and a class of similarly-situated participants and beneficiaries of the Plan,

against Defendants, Eversource Energy Service Company (“Eversource”), the Eversource Plan

Administration Committee (“Administrative Committee”), the Eversource Investment

Management Committee (“Investment Oversight Committee”) (collectively “Committees”), and

Does No. 1-20, who are members of the Committees and whose names are currently unknown

(collectively, “Defendants”), for breach of their fiduciary duties under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. and related breaches of applicable
                Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 2 of 36



law beginning six years from the date this action is filed and continuing to the date of judgment

(the “Class Period”).

           2.       Defined contribution plans that are qualified as tax-deferred vehicles under

Section 401 of the Internal Revenue Code, 26 U.S.C. §§ 401(a) and (k) (i.e., 401(k) plans), have

become the primary form of retirement savings in the United States and, as a result, America’s

de facto retirement system. Unlike traditional defined benefit retirement plans, in which the

employer typically promises a calculable benefit and assumes the risk with respect to high fees

or under-performance of pension plan assets used to fund defined benefits, 401(k) plans operate

in a manner in which participants bear the risk of high fees and investment underperformance.

           3.       The importance of defined contribution plans to the United States retirement

system has become pronounced as employer-provided defined benefit plans have become

increasingly rare as an offered and meaningful employee benefit.

           4.       As of December 31, 2018, the Plan had 11,484 participants with account balances

and assets totaling over $3 billion, placing it in the top 0.1% of all 401(k) plans by plan size. 1

Defined contribution plans with substantial assets, like the Plan, have significant bargaining

power and the ability to demand low-cost administrative and investment management services

within the marketplace for administration of 401(k) plans and the investment of 401(k) assets.

The marketplace for 401(k) retirement plan services is well-established and can be competitive

when fiduciaries of defined contribution retirement plans act in an informed and prudent fashion.

           5.       Eversource maintains the Plan, and is responsible for selecting, monitoring, and

retaining the service provider(s) that provide investment, recordkeeping, and other administrative

services. Eversource is a fiduciary under ERISA, and, as such, is obligated to act for the



1
    The BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 (pub. June 2019).

                                                         -2-
            Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 3 of 36



exclusive benefit of participants, ensure that the investment options offered through the Plan are

prudent and diverse, and ensure that Plan expenses are fair and reasonable.

       6.       Defendants have breached their fiduciary duties to the Plan. As detailed below,

Defendants: (1) failed to fully disclose the expenses and risk of the Plan’s investment options to

participants; and (2) selected, retained, and/or otherwise ratified high-cost and poorly-performing

investments, instead of offering more prudent alternative investments when such prudent

investments were readily available at the time that they were chosen for inclusion within the Plan

and throughout the relevant period.

       7.       To remedy these fiduciary breaches and other violations of ERISA, Plaintiff

brings this class action under ERISA Sections 409 and 502, 29 U.S.C. §§ 1104, and 1109 and

1132, to recover and obtain all losses resulting from each breach of fiduciary duty. In addition,

Plaintiff seeks such other equitable or remedial relief for the Plan and the proposed class (the

“Class”) as the Court may deem appropriate and just under all of the circumstances.

       8.       Plaintiff specifically seeks the following relief on behalf of the Plan and the Class:

                a.     A declaratory judgment holding that the acts of Defendants described

                       herein violate ERISA and applicable law;

                b.     A permanent injunction against Defendants prohibiting the practices

                       described herein and affirmatively requiring them to act in the best

                       interests of the Plan and its participants;

                c.     Equitable, legal or remedial relief for all losses and/or compensatory

                       damages;

                d.     Attorneys’ fees, costs and other recoverable expenses of litigation; and




                                                 -3-
               Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 4 of 36



                   e.     Such other and additional legal or equitable relief that the Court deems

                          appropriate and just under all of the circumstances.

                                        II.     THE PARTIES

          9.       Plaintiff, Kimberly Garthwait, is a former employee of Eversource and a

participant in the Plan under 29 U.S.C. § 1002(7). Plaintiff is a resident of Williamstown, New

Jersey.

          10.      Defendant, Eversource, is a domestic Connecticut corporation headquartered in

Hartford, Connecticut. Eversource is New England’s largest energy delivery company, offering

retail utility services to customers in New Hampshire, Massachusetts, and Connecticut.

          11.      Defendant, Administrative Committee, is the Plan Administrator and is a

fiduciary under ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee

maintains its address at Hartford, Connecticut. The Administrative Committee and its members

are appointed by Eversource to administer the Plan on Eversource’s behalf.

          12.      Defendant, Investment Oversight Committee, is designated by the Plan and

established by Eversource to assist Eversource with establishing and implementing Plan

investment policies, selecting investment fund options available to Plan participants, and

monitoring the performance and operations of the Plan’s investment managers and trustee.

          13.      Defendants, Does No. 1-20, are the members of the Administrative Committee

and Investment Oversight Committee and, by virtue of their membership, fiduciaries of the Plan.

Plaintiff is currently unable to determine the membership of the Committees despite reasonable

and diligent efforts because it appears that the membership of the Committees is not publicly

available. As such, these Defendants are named Does 1-20 as placeholders. Plaintiff will move,

pursuant to Rule 15 of the Federal Rules of Civil Procedure, to amend this Complaint to name



                                                   -4-
          Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 5 of 36



the members of the Committees and other responsible individuals as defendants as soon as their

identities are discovered.

                             III.    JURISDICTION AND VENUE

        14.     Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.

        15.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States.

        16.     Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §

1332(e), and 28 U.S.C. § 1391 because Eversource’s principal place of business is in this district.

Furthermore, a substantial part of the acts and omissions giving rise to the claims asserted herein

occurred in this District.

                              IV.     FACTUAL ALLEGATIONS

A.      Background And Plan Structure

        17.     The Plan is a single-employer 401(k) plan, in which participants direct the

investment of their contributions into various investment options offered by the Plan. Each

participant’s account is credited with the participant contributions, employer matching

contributions, any discretionary contributions, and earnings or losses thereon. The Plan pays

Plan expenses from Plan assets, and the majority of administrative expenses are paid by

participants as a reduction of investment income. Each participant’s account is charged with the

amount of distributions taken and an allocation of administrative expenses. The available

investment options for participants of the Plan include various mutual funds, Eversource

common stock, and a self-directed brokerage account.



                                                -5-
            Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 6 of 36



         18.      Mutual funds are publicly-traded investment vehicles consisting of a pool of

monetary contributions collected from many investors for the purpose of investing in a portfolio

of equities, bonds, and other securities. Mutual funds are operated by professional investment

advisers, who, like the mutual funds, are registered with the Securities and Exchange

Commission (“SEC”). Mutual funds are subject to SEC regulation, and are required to provide

certain investment and financial disclosures and information in the form of a prospectus.

         19.      The Plan operates in part as an employee stock ownership plan, which enables

Eversource employees to acquire an ownership interest in the company through units of the

Eversource Common Shares Fund. The fund operates as a unitized fund, meaning participant

accounts invest in units which represent a pro rata interest in the Plan’s investment in

Eversource stock and cash or cash equivalents.

         20.      During the Class Period, Plan assets were held in a trust by the Plan Trustee,

Fidelity Management Trust Company. All investments and asset allocations are performed

through this trust instrument.

B.       Defendants’ Breaches of Fiduciary Duties

         21.      As discussed in detail below, Defendants have severely breached their fiduciary

duties of prudence and/or loyalty to the Plan. Plaintiff did not acquire actual knowledge

regarding Defendants’ breaches at issue here until shortly before this Complaint was filed.

                  1.       The Plan’s Investment in the Fidelity Freedom Funds

         22.      Among other investments, the Plan lineup offers a suite of seven target date

funds 2. A target date fund is an investment vehicle that offers an all-in-one retirement solution



2
 The Fidelity Freedom fund suite offers a different fund for target dates every five years. The Plan has opted not to
offer the full suite (2020, 2025, etc.); only the Freedom funds with a target date at the beginning of each decade (2020,
2030, etc.) are in the Plan lineup.

                                                          -6-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 7 of 36



through a portfolio of underlying funds that gradually shifts to become more conservative as the

assumed target retirement year approaches. Target date funds offer investors dynamic, easy

asset allocation, while providing both long-term growth and capital preservation. All target date

funds are inherently actively managed, because managers make changes to the allocations to

stocks, bonds and cash over time. These allocation shifts are referred to as a fund’s glide path.

The underlying mutual funds that target date fund managers choose to represent each asset class

can be actively or passively managed.

         23.      According to the Plan’s Form 5500s, 3 since at least December 31, 2009, 4 the Plan

has offered the Fidelity Freedom fund target date suite. Fidelity Management & Research

Company (“Fidelity”) is the second largest target date fund provider by total assets. Among its

several target date offerings, Fidelity offers the Freedom funds (the Active suite”) and the

substantially less costly Freedom Index funds (the “Index suite”). Defendants were responsible

for crafting the Plan lineup and could have chosen any of the target date families offered by

Fidelity, or those of any other target date provider. Defendants failed to compare the Active and

Index suites and consider their respective merits and features. A simple weighing of the benefits

of the two suites indicates that the Index suite is a far superior option, and consequently the more

appropriate choice for the Plan. Had Defendants carried out their responsibilities in a single

minded manner with an eye focused solely on the interests of the participants, they would have

come to this conclusion and acted upon it. Instead, Defendants failed to act in the sole interest of




3
  The Form 5500 is the annual report that 401(k) plans are required to file pursuant to the reporting requirements of
ERISA.
4
  The Form 5500 provides a detailed schedule of the Plan’s holdings at the end of each calendar year. The suite of
Fidelity Freedom funds appears as a Plan investment option as far back as the 2009 Form 5500, the earliest publicly
available filing.

                                                        -7-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 8 of 36



Plan participants, and breached their fiduciary duty by imprudently selecting and retaining the

Active suite.

        24.      The two fund families have nearly identical names and share a management

team. 5 But while the Active suite invests predominantly in actively managed Fidelity mutual

funds, 6 the Index suite places no assets under active management, electing instead to invest in

Fidelity funds that simply track market indices. The Active suite is also dramatically more

expensive than the Index suite, and riskier in both its underlying holdings and its asset allocation

strategy. Defendants’ decision to add the Active suite over the Index suite, and their failure to

replace the Active suite with the Index suite at any point during the Class Period, constitutes a

glaring breach of their fiduciary duties.

        25.      Given that the vast majority of plan participants are not sophisticated investors,

many of the Plan participants, by default, concentrate their retirement assets in target date funds.

As such, the impact of Defendants’ imprudent selection of target date funds is magnified vis-à-

vis other asset categories. Indeed, by December 31, 2018, approximately 15% of the Plan’s

assets were invested in the Active suite.

                          i.       The Active Suite is High-Risk and Unsuitable for Plan Participants

        26.      The Active suite chases returns by taking levels of risk that render it unsuitable

for the average retirement investor, including participants in the Plan. At first glance, the equity

glide paths of the two fund families (meaning the Active suite and Index suite) appear nearly

identical, which would suggest both target date options have a similar risk profile. However, the

Active suite subjects its assets to significantly more risk than the Index suite, through multiple



5
  Both target date suites have been managed by Brett Sumsion and Andrew Dierdorf since 2014. The Index suite added
Finola McGuire Foley to the team in 2018.
6
  Per Morningstar, the Active suite’s underlying holdings are 88.8% actively managed, by asset weight.

                                                       -8-
          Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 9 of 36



avenues. At the underlying fund level, where the Index suite invests only in index funds that

track segments of the market, the Active suite primarily features funds with a manager deciding

which securities to buy and sell, and in what quantities.

        27.     The goal of an active manager is to beat a benchmark—usually a market index or

combination of indices – by taking on additional risk. Market research has indicated that

investors should be very skeptical of an actively managed fund’s ability to consistently

outperform its index, which is a significant concern for long-term investors saving for retirement,

like the Plan participants in this action. Actively managed funds tend to charge higher fees than

index funds (which are passed on to the target date fund investor through higher expense ratios).

These extra costs present an additional hurdle for active managers to clear in order to provide

value and compensate investors for the added risk resulting from their decision-making. Indeed,

Morningstar has repeatedly concluded that “in general, actively managed funds have failed to

survive and beat their benchmarks, especially over longer time horizons.” 7 Although they may

experience success over shorter periods, active fund managers are rarely able to time the market

efficiently and frequently enough to outperform the market. The Active suite’s allocation to

primarily actively managed funds subjects investor dollars to the decision-making skill and

success, or lack thereof, of the underlying managers and the concomitant risk associated with

these investments.

        28.     At all times across the glide path, the Active suite’s top three domestic equity

positions were and are in Fidelity Series funds (funds created for exclusive use in the Freedom

funds), two of which have dramatically trailed their respective indices over their respective

lifetimes. The Intrinsic Opportunities Fund, which is currently allocated 8.2% of the total assets


7
 “How Actively and Passively Managed Funds Performed: Year-End 2018”;
https://www.morningstar.com/insights/2019/02/12/active-passive-funds

                                                   -9-
          Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 10 of 36



in the 2040-2060 Funds, has, over its lifetime, missed its benchmark, the Russell 3000 Index, by

an astonishing 246 basis points (2.46%). The Large Cap Stock Fund, which is currently

allocated 7.28% of the total assets in the 2040-2060 Funds, has suffered even worse

underperformance; its lifetime returns trail that of its benchmark, the S&P 500 Index, by 311

basis points (3.11%). The portfolio of the Active suite is diversified among 32 underlying

investment vehicles; the two aforementioned series funds represent over 15% of the 2040

through 2060 vintages, meaning for at least 20 years, 15% of investor dollars are subject to the

poor judgment exercised by just those two managers.

         29.     Compounding the level of risk inherent in the Active suite’s underlying holdings

is the suite’s managers’ approach to portfolio construction and asset allocation decisions.

Returning to the equity glide paths discussed above, the Active and Index suites appear to follow

essentially the same strategy. The chart below shows the percentage of assets devoted to equities

in each vintage.

                                            Equity Glide Path
                                                 Years to Target Retirement Year
         Series                   40   35   30   25 20 15 10 5            0 -5 -10 -15 -20
         Fidelity Freedom         90   90   90   90 89 78 65 58 53 43 35 24 24
         Fidelity Freedom Index   90   90   90   90 90 80 65 59 52 43 34 24 24

This chart only considers the mix of the portfolio at the level of stocks, bonds and cash. A

deeper examination of the sub-asset classes of the Active suite’s portfolio, however, exposes the

significant risks its managers take to boost returns. Across the glide path, the Active suite

allocates approximately 1.5% more of its assets to riskier international equities than the Index

suite. The Active suite also has higher exposure to classes like emerging markets and high yield

bonds.




                                                   -10-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 11 of 36



         30.      Since the Active suite series underwent a strategy overhaul in 2013 and 2014, its

managers have had the discretion to deviate from the glide path allocations by 10 percentage

points in either direction. In a departure from the accepted wisdom that target date funds should

maintain pre-set allocations, Fidelity encouraged its portfolio managers to attempt to time market

shifts in order to locate underpriced securities, which the firm dubs “active asset allocation.”

This strategy heaps further unnecessary risk on investors, such a Plan participants, in the Active

suite. A March 2018 Reuters special report 8 on the Fidelity Freedom funds (the “Reuters

Report”) details how many investors lost confidence in the Active suite “because of their history

of underperformance, frequent strategy changes and rising risk.” The report quotes a member of

Longfellow Advisors, who told Reuters that after the 2014 changes “it was not clear to us that

[the managers of the Active suite] knew what they were doing.” While many target date fund

managers are increasing exposure to riskier investments in an effort to augment performance by

taking on additional risk, the president of research firm, Target Date Solutions, states that the

Active suite has gone further down this path than its peers. 9 Morningstar has noted in the past

that active management has hindered the Active suite’s performance, criticizing a previous poor

decision to heavily weight to commodities. Morningstar similarly characterized Fidelity’s shifts

in the allocation of stocks between 1996 and 2010 as “shocking” and “seemingly chaotic.” Yet,

since 2014, a fund family with a history of poor decisions has been given carte blanche to take

further risks to the severe detriment of the Plan and its participants.

         31.      This desire and latitude to assume more risk exposes investors in what Fidelity

brands “a lifetime savings solution” to significant losses in the event of volatility similar to the


8
  “Special Report: Fidelity puts 6 million savers on risky path to retirement”, https://www.reuters.com/article/us-funds-
fidelity-retirement-special-rep/special-report-fidelity-puts-6-million-savers-on-risky-path-to-retirement-
idUSKBN1GH1SI
9
  Id.

                                                         -11-
              Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 12 of 36



downturn experienced during the COVID-19 epidemic. Morningstar analyst Jeff Holt opines

that the popularity of target date funds derives from investors’ belief that the funds are designed

to “not lose money.” As a result, the average unsophisticated investor, such as the typical

participant in the Plan, tends to gravitate towards the all-in-one savings solution a target date

fund offers. Given this reality, Plan participants should be shielded from the riskiest fund

families where active manager decisions could amplify losses in periods of market decline. The

Active suite’s lack of downside protection has been magnified by the current COVID-19 crisis,

and is felt most sharply by Plan participants approaching their target date. That is because Plan

participants close to retirement age do not have ample time to recoup significant losses before

they start withdrawing their retirement savings. The more conservative Fidelity Freedom Index

2020 Fund has handled the current volatility well, with year to date returns through June 24,

2020 ranking in the 29th percentile among other 2020 target date funds. 10 In stark contrast, the

Fidelity Freedom 2020 Fund (i.e., part of the Active suite), in which the Plan had over $166

million at the end of 2018, ranks in the 68th percentile among the same peer group.

                              ii.      The Active Suite’s Considerable Cost

            32.      Even a minor increase in a fund’s expense ratio (the total annual cost to an

investor, expressed as a percentage of assets), can considerably reduce long term retirement

savings. The fees charged by the Active suite are many multiples higher than the Index suite’s

industry-leading low costs. While the Institutional Premium share class for each target year of

the Index suite charges a mere 8 basis points (0.08%), the K share class of the Active suite—

which the Plan offers—has expense ratios ranging from 42 basis points (0.42%) to 65 basis

points (0.65%).



10
     For Morningstar’s peer group rankings, 1st percentile is the best performers.

                                                            -12-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 13 of 36




                                           Cost Comparison
               Freedom Suite   Ticker Exp Rat   Freedom Index Suite Ticker Exp Rat Difference
               Income K        FNSHX 0.42%      Income Inst Prem    FFGZX 0.08% -0.34%
               2010 K          FSNKX 0.46%      2010 Inst Prem      FFWTX 0.08% -0.38%
               2020 K          FSNOX 0.53%      2020 Inst Prem      FIWTX 0.08% -0.45%
               2030 K          FSNQX 0.60%      2030 Inst Prem      FFEGX 0.08% -0.52%
               2040 K          FSNVX 0.65%      2040 Inst Prem      FFIZX   0.08% -0.57%
               2050 K          FNSBX 0.65%      2050 Inst Prem      FFOPX 0.08% -0.57%
               2060 K          FNSFX 0.65%      2060 Inst Prem      FFLEX 0.08% -0.57%

       33.     The higher fee, charged by the 2040 through 2060 Active funds, represents an

annual cost to investors that is over eight times higher than what shareholders of the

corresponding Index fund pay. The impact of such high fees on participant balances is

aggravated by the effects of compounding, to the significant detriment of participants over time.

This effect is illustrated by the below chart, published by the SEC, showing the 20-year impact

on a balance of $100,000 by fees of 25 basis points (0.25%), 50 basis points (0.50%), and 100

basis points (1.00%).




       34.     Higher fees significantly reduce retirement account balances over time.

Considering just the gap in expense ratios from the Plan’s current investment in the Active suite

                                                 -13-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 14 of 36



to the Institutional Premium share class of the Index suite, in 2018 alone, the Plan could have

saved approximately $2.22 million in costs. This tremendous cost difference goes straight into

Fidelity’s pockets and is paid for by Plan participants. As the costs for recordkeeping services

have dropped precipitously over the past decade, 11 recordkeepers like Fidelity have been forced

to chase profits elsewhere. The management fees derived from a plan’s use of a provider’s

investment offerings substantially trump any compensation for recordkeeping services. Thus,

Fidelity is heavily incentivized to promote its own investment products, specifically those that

charge the highest fees, to each plan for which it recordkeeps, including the Plan.




 “NEPC: Corporate Defined Contribution Plans Report Flat Fees”, https://www.nepc.com/press/nepc-corporate-
11

defined-contribution-plans-report-flat-fees

                                                  -14-
             Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 15 of 36



                            iii.    Investors Have Lost Faith in the Active Suite

           35.     The flow of funds to, or from, target date families constitutes one indicator of the

preferences of investors at large. According to Morningstar’s report on the 2019 Target Date

Fund Landscape, 12 investor demand for low-cost target date options has skyrocketed in recent

years. Following suit, the Index suite has seen significant inflows, receiving an estimated $4.9

billion in new funds in 2018 alone. At the same time, investor confidence in the Active suite has

deteriorated; 2018 saw the series experience an estimated $5.4 billion in net outflows. The

movement of funds out of the Active suite has been substantial for years; the Reuters Report

notes that nearly $16 billion has been withdrawn from the fund family over the prior four years.

Defendants’ act in offering and maintaining the Active suit in the Plan, evidences their failure to

acknowledge, or act upon, investors’ crumbling confidence in the Active suite, while ignoring

the simultaneous and justified surge in faith in the Index suite.

                            iv.     The 5-Star Index Suite

           36.     Morningstar assigns each mutual fund in its extensive database a star rating,

which is a “purely mathematical measure that shows how well a fund’s past returns have

compensated shareholders for the amount of risk it has taken on.” This measurement

emphatically favors the Index suite. Each Fidelity Freedom Index fund bears a higher star rating

than the corresponding Active fund. With the exception of the 2020 and 2060 iterations (each 4

stars), the full Index suite is assigned 5 stars, Morningstar’s highest rating. The risk-adjusted

returns of funds with a 5-star rating rank in the top 10% of their peers. The Active suite does not

achieve a single 5-star rating. Defendants were likely aware, or should have been aware, of the




12
     “2019 Target-Date Fund Landscape: Simplifying the Complex”

                                                      -15-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 16 of 36



higher ratings of the Index suite, yet continued to offer the Active suite to the detriment of Plan

participants.

                                          Morningstar Ratings
                     Freedom Suite   Ticker     Stars   Freedom Index Suite Ticker Stars
                     Income K        FNSHX        4     Income Inst Prem    FFGZX    5
                     2010 K          FSNKX        3     2010 Inst Prem      FFWTX    5
                     2020 K          FSNOX        3     2020 Inst Prem      FIWTX    4
                     2030 K          FSNQX        4     2030 Inst Prem      FFEGX    5
                     2040 K          FSNVX        3     2040 Inst Prem      FFIZX    5
                     2050 K          FNSBX        3     2050 Inst Prem      FFOPX    5
                     2060 K          FNSFX        3     2060 Inst Prem      FFLEX    4

                       v.      The Active Suite’s Inferior Performance

       37.      In the period following the strategy overhaul in 2013 and 2014, the Active suite’s

higher levels of risk have failed to produce substantial outperformance when compared to the

Index suite. While assuming significantly higher levels of risk with investor dollars (and among

them, the Plan participants’ hard earned savings), the Active suite has simply failed to measure

up to the returns produced by its index cousin, in which the Plan participants’ assets would be

significantly better off. Since the strategic changes took effect in 2014, the Index suite has

outperformed the Active suite in four out of six calendar years. Broadening the view to

historical measures that encompass a period closer to a full market cycle, the Active suite has

substantially underperformed the Index suite on a trailing 3- and 5-year basis:

                            3-Year Trailing Performance as of 5/31/20
                       Freedom Suite   Return   Freedom Index Suite   Return Difference
                       Income K        4.03%    Income Inst Prem      5.05%      -1.02%
                       2010 K          4.66%    2010 Inst Prem        5.73%      -1.07%
                       2020 K          4.95%    2020 Inst Prem        6.17%      -1.22%
                       2030 K          5.38%    2030 Inst Prem        6.68%      -1.30%
                       2040 K          5.00%    2040 Inst Prem        6.38%      -1.38%
                       2050 K          4.96%    2050 Inst Prem        6.39%      -1.43%
                       2060 K          4.99%    2060 Inst Prem        6.37%      -1.38%




                                                   -16-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 17 of 36




                             5-Year Trailing Performance as of 5/31/20
                       Freedom Suite   Return   Freedom Index Suite   Return Difference
                       Income K        3.78%    Income Inst Prem      4.06%      -0.28%
                       2010 K          4.57%    2010 Inst Prem        4.92%      -0.35%
                       2020 K          5.03%    2020 Inst Prem        5.51%      -0.48%
                       2030 K          5.59%    2030 Inst Prem        6.20%      -0.61%
                       2040 K          5.55%    2040 Inst Prem        6.25%      -0.70%
                       2050 K          5.53%    2050 Inst Prem        6.25%      -0.72%
                       2060 K          5.51%    2060 Inst Prem        6.23%      -0.72%

       38.     It is unclear at what point in 2014 the Active suite’s major strategic changes were

implemented, but using a start date of January 1, June 30, or December 31, 2014, the Index suite

has outperformed the Active suite to date. Investing research and information websites

commonly show the growth of $10,000 invested in a mutual fund and a benchmark over a period

to provide a comparison of returns in a simple-to-understand format. Using this method to

compare the two suites, at each proposed start date, across every vintage of the fund families, the

Index suite would have earned investors significantly greater sums on a $10,000 investment.

Defendants breached their fiduciary duty to Plan participants by choosing to select and retain the

Active suite, thus causing Plan participants to miss out on greater investment returns for their

retirement savings.

               2.      The Plan’s Objectively Imprudent Investment Options

       39.     In addition to the Active suite, Defendants have saddled participants with

additional objectively imprudent investment options. It is a basic principle of investment theory

that the risks associated with an investment must first be justified by its potential returns for that

investment to be rational. This principle applies even before considering the purpose of the

investment and the needs of the investor, such as the retirement assets here. The Capital Asset

Pricing Model (“CAPM”), which is used for pricing securities and generating expected returns




                                                  -17-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 18 of 36



for assets given the risk of those assets and the cost of capital, provides a mathematical formula

distilling this principle:

         ERi=Rf+βi(ERm−Rf), where:

         ERi=expected return of investment
         Rf=risk-free rate
         βi=beta of the investment
         (ERm−Rf)=market risk premium

Applied here and put simply, the βi is the risk associated with an actively-managed mutual fund

or collective trust, which can only be justified if the ERi of the investment option is, at the very

least, above that of its benchmark, Rf. 13 Otherwise, the model collapses, and it would be

imprudent to assume any risk without achieving associated return above the benchmark returns.

                           i.        The Morgan Stanley Institutional Fund Emerging Markets

                                     Portfolio I

         40.      The Morgan Stanley Institutional Fund Emerging Markets Portfolio Class I has

consistently and significantly underperformed its benchmark, the MSCI Emerging Markets Index

(Net), on a rolling 10-year basis:

         10-year Trailing Performance

          As of              Performance,            MSCI                  Investment Option
                             adjusted for            Emerging              Performance/Underperformance
                             investment              Markets Index         Compared to Benchmark
                             expense                 (Net)
                                                     Benchmark
          4Q2014             7.90%                   8.43%                 -0.53%

          4Q2015             3.61%                   3.61%                 0.00%

          4Q2016             0.98%                   1.84%                 -0.86%



13
  In this instance, the index benchmark takes place of the “risk-free” rate, as the investment option is measured against
the performance of that investment category, rather than the typical U.S. Treasury Bonds or equivalent government
security in a general CAPM calculation.

                                                         -18-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 19 of 36



        4Q2017          0.50%                1.68%           -1.18%

        4Q2018          7.14%                8.02%           -0.88%

        4Q2019          3.45%                3.68%           -0.23%




       41.     This poor performance is not the result of a single bad year from which the Fund

has failed to recover. Rather, the Fund has demonstrated a regular inability to meet or exceed the

returns of its benchmark since 2014:

       Annual Return v. Benchmark

        Year      Performance,      MSCI Emerging           Investment Option
                  adjusted for      Markets Index (Net)     Performance/Underperformance
                  investment        Benchmark               Compared to Benchmark
                  expense
        2014      -4.47%            -2.19%                  -2.28%

        2015      -10.33%           -14.92%                 4.59%

        2016      6.73%             11.19%                  -4.46%

        2017      34.97%            37.28%                  -2.31%

        2018      -17.32%           -14.57%                 -2.75%




                                               -19-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 20 of 36



        2019      19.44%            18.42%                   1.02%




       42.     The trend has continued into 2020. As of June 26, 2020, the Fund trailed its

benchmark year-to-date by 350 basis points (3.50%).

       43.     When the investment option’s track record is so apparently poor, as it is here,

Defendants should necessarily replace the fund in the Plan with an alternative that has

demonstrated the ability to consistently outperform the benchmark, or, at the very least, retain an

alternative that tracks the benchmark. By way of example and to illustrate, there is a Fidelity

Emerging Markets Index Fund that simply tracks the MSCI Emerging Markets Index, with a

very low expense ratio of 7.6 basis points (0.076%). While participants should have had the

option to achieve the index’s returns at minimal cost, Defendants’ imprudence in retaining the

Morgan Stanley Emerging Markets Portfolio instead forced them to pay 105 basis points (1.05%)

to consistently lag the index. Defendants’ failure to replace this underachieving investment

option with better performing alternatives was a breach of fiduciary duty.




                                               -20-
          Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 21 of 36



                           ii.     The Frank Russell Small Cap Fund

         44.      The Frank Russell Small Cap Fund Class Y 14 has consistently and significantly

underperformed its benchmark, the Russell 2000 Index, on a rolling 10-year basis:

        10-year Trailing Performance

          As of             Performance,           Russell 2000          Investment Option
                            adjusted for           Index                 Performance/Underperformance
                            investment             Benchmark             Compared to Benchmark
                            expense
          4Q2014            7.26%                  7.77%                 -0.51%

          4Q2015            5.93%                  6.80%                 -0.87%

          4Q2016            6.45%                  7.07%                 -0.62%

          4Q2017            7.39%                  8.71%                 -1.32%

          4Q2018            12.32%                 11.97%                0.35%

          4Q2019            11.57%                 11.83%                -0.26%




14
  No share class is provided on the Plan’s Form 5500s. To be conservative, Plaintiff has assumed the Plan offered the
least expensive available share class.

                                                       -21-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 22 of 36



       45.     This poor performance is not the result of a single bad year from which the Fund

has failed to recover. Rather, the Fund has demonstrated a regular inability to meet or exceed the

returns of its benchmark since 2014:

       Annual Return v. Benchmark

        Year      Performance,      Russell 2000 Index      Investment Option
                  adjusted for      Benchmark               Performance/Underperformance
                  investment                                Compared to Benchmark
                  expense
        2014      4.22%             4.89%                   -0.67%

        2015      -6.19%            -4.41%                  -1.78%

        2016      22.04%            21.31%                  0.73%

        2017      14.52%            14.65%                  -0.13%

        2018      -11.92%           -11.01%                 -0.91%

        2019      23.72%            25.52%                  -1.80%




       46.     The trend has continued into 2020. As of June 26, 2020, the Fund trailed its

benchmark year-to-date by 458 basis points (4.58%).

                                               -22-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 23 of 36



       47.     Once again, it is objectively imprudent to retain an investment option that does

not consistently outperform (or, at the very minimum, meet) its benchmark. The imprudent

retention is exacerbated when the investment also persistently lags the returns of its peers. When

the investment option’s track record is so apparently poor, as it is here, Defendants should

necessarily replace the fund in the Plan with an alternative that has demonstrated the ability to

consistently outperform the benchmark, or, at the very least, retain an alternative that tracks the

benchmark. By way of example and to illustrate, there is a Vanguard Russell 2000 Index Fund

that simply tracks the Russell 2000 Index, with a very low expense ratio of 8 basis points

(0.08%) for the Institutional share class. While participants should have had the option to

achieve the index’s returns at minimal cost, Defendants’ imprudence in retaining the Frank

Russell Small Cap Fund instead forced them to pay 96 basis points (0.96%) to consistently lag

the index. Defendants’ failure to replace this underachieving investment option with better

performing alternatives was a breach of fiduciary duty.

                       iii.    The Morgan Stanley Institutional Fund Small Company Growth

                               Portfolio I

       48.     The Morgan Stanley Institutional Fund Small Company Growth Portfolio Class I

was replaced in 2018, but had been consistently and substantially underperforming its

benchmark, the Russell 2000 Growth Index, by just about any performance metric for many

consecutive years and should have been jettisoned from the Plan’s investment menu long before

it was ultimately removed.

       Annual Return v. Benchmark

        Year      Performance,       Russell 2000             Investment Option
                  adjusted for       Growth Index             Performance/Underperformance
                  investment         Benchmark                Compared to Benchmark
                  expense

                                                -23-
 Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 24 of 36



 2014     -9.68%              5.60%                    -15.28%

 2015     -9.58%              -1.38%                   -8.20%

 2016     -0.35%              11.32%                   -11.67%

 2017     21.87%              22.17%                   -0.30%

 2018     0.29%               9.31%                    -9.02%




                   Morgan Stanley Inst Fund Small Company Growth
                   Portfolio I Annual Outperformance v Benchmark
                       2014       2015          2016        2017     2018
          0.00%
          -2.00%
          -4.00%
          -6.00%
          -8.00%
         -10.00%
         -12.00%
         -14.00%
         -16.00%
         -18.00%


5-year Trailing Performance

 As of             Performance,        Russell 2000    Investment Option
                   adjusted for        Growth Index    Performance/Underperformance
                   investment          Benchmark       Compared to Benchmark
                   expense
 4Q2014            14.68%              16.80%          -2.12%

 4Q2015            7.12%               10.67%          -3.55%

 4Q2016            9.11%               13.74%          -4.63%

 4Q2017            9.98%               15.21%          -5.23%

 4Q2018            -0.11%              5.13%           -5.24%




                                         -24-
 Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 25 of 36




10-year Trailing Performance

 As of        Performance,     Russell 2000   Investment Option
              adjusted for     Growth Index   Performance/Underperformance
              investment       Benchmark      Compared to Benchmark
              expense
 4Q2014       8.37%            8.54%          -0.17%

 4Q2015       5.93%            7.95%          -2.02%

 4Q2016       4.71%            7.76%          -3.05%

 4Q2017       6.48%            9.19%          -2.71%

 4Q2018       12.45%           13.52%         -1.07%




                                 -25-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 26 of 36




       49.     Defendants were far too late in eliminating this fund as investment option.

Retention of an investment that, by the end of 2016, trailed its benchmark by 463 basis points

(4.63%) on a 5-year basis and by an astounding 305 basis points (3.05%) on a 10-year basis, is

imprudent and unjustifiable. When an investment option’s poor track record is so apparent, the

Plan should select or replace the investment option with one that has shown that it can

consistently outperform the benchmark, or, at the very least, retain an investment option that

tracks the benchmark. By way of example and to illustrate, there is a Vanguard Russell 2000

Growth Index Fund that simply tracks the Russell 2000 Growth Index, with a very low expense

ratio of 8 basis points (0.08%) for the Institutional share class. While participants should have

had the option to achieve the index’s returns at minimal cost, Defendants’ imprudence in

retaining the Morgan Stanley Small Company Growth Portfolio instead forced them to pay 100

basis points (1.00%) to consistently lag the index. Defendants’ failure to replace this

underachieving investment option with better performing alternatives earlier than they ultimately

did was a severe breach of fiduciary duty.




                                               -26-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 27 of 36



V.      ERISA’S FIDUCIARY STANDARDS

        50.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, as follows:

                 [A] fiduciary shall discharge his duties with respect to a plan
                 solely in the interest of the participants and beneficiaries and -

                 (A)     for the exclusive purpose of

                         (i)     providing benefits to participants and their
                                 beneficiaries; and
                         (ii)    defraying reasonable expenses of administering the plan;

                                               [and]

                 (B)     with the care, skill, prudence, and diligence under the
                         circumstances then prevailing that a prudent man acting in a like
                         capacity and familiar with such matters would use in the conduct
                         of an enterprise of like character and with like aims.

        51.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets

of a plan shall never inure to the benefit of any employer and shall be held for the exclusive

purposes of providing benefits to participants in the plan and their beneficiaries and defraying

reasonable expenses of administering the plan.

        52.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and solely

in the interest of participants in a plan.

        53.     ERISA’s fiduciary duties are “the highest known to the law” and must be

performed “with an eye single” to the interests of participants.

        54.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.

§ 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach




                                                 -27-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 28 of 36



by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant

part, as follows:

                    In addition to any liability which he may have under any other
                    provision of this part, a fiduciary with respect to a plan shall be liable
                    for a breach of fiduciary responsibility of another fiduciary with
                    respect to the same plan in the following circumstances:

                          (1)      if he participates knowingly in, or knowingly
                                   undertakes to conceal, an act or omission of such
                                   other fiduciary, knowing such act or omission is a
                                   breach; or

                          (2)      if, by his failure to comply with section 404(a)(l) in
                                   the administration of his specific responsibilities
                                   which give risk to his status as a fiduciary, he has
                                   enabled such other fiduciary to commit a breach; or

                          (3)      if he has knowledge of a breach by such other fiduciary,
                                   unless he makes reasonable efforts under the
                                   circumstances to remedy the breach.

       55.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

provides, in relevant part:

               Any person who is a fiduciary with respect to a plan who breaches
               any of the responsibilities, obligations, or duties imposed upon
               fiduciaries by this subchapter shall be personally liable to make
               good to such plan any losses to the plan resulting from each such
               breach, and to restore to such plan any profits of such fiduciary
               which have been made through use of assets of the plan by the
               fiduciary, and shall be subject to such other equitable or remedial
               relief as the court may deem appropriate, including removal of
               such fiduciary.




                                                    -28-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 29 of 36




 VI.    CLASS ALLEGATIONS

       56.     This action is brought as a class action by Plaintiff on behalf of herself and the

following proposed class (“Class”):

               All participants and beneficiaries in the Eversource 401(k) Plan (the
               “Plan”) at any time on or after June 30, 2014 to the present (the “Class
               Period” or “Relevant Time Period”), including any beneficiary of a
               deceased person who was a participant in the Plan at any time during the
               Class Period.

       57.     Excluded from the Class are Defendants and Judge to whom this case is assigned

or any other judicial officer having responsibility for this case who is a beneficiary.

       58.     This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

       59.     Numerosity. Plaintiff is informed and believes that there are at least thousands of

Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

       60.     Commonality. There are numerous questions of fact and/or law that are common

to Plaintiff and all the members of the Class, including, but not limited to the following:

       (a)     Whether Defendants failed and continue to fail to discharge their duties with

respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of

providing benefits to participants and their beneficiaries;

       (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to

defray the reasonable expenses of administering the Plan; and

       (c)     Whether and what form of relief should be afforded to Plaintiff and the Class.

       61.     Typicality. Plaintiff, who is a member of the Class, has claims that are typical of

all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise

                                                -29-
        Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 30 of 36



out of the same uniform course of conduct by Defendants and arise under the same legal

theories that are applicable as to all other members of the Class.

     62.      Adequacy of Representation. Plaintiff will fairly and adequately represent the

interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

are any different from the other members of the Class. Plaintiff has retained competent counsel

experienced in class action and other complex litigation, including class actions under ERISA.

     63.      Predominance. Common questions of law and fact predominate over questions

affecting only individual Class members, and the Court, as well as the parties, will spend the

vast majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages recovered by each Class

member, the calculation of which will ultimately be a ministerial function and which does not

bar Class certification.

     64.      Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of

Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

bring suit individually. Furthermore, even if they were aware of the claims they have against

Defendants, the claims of the virtually all Class members would be too small to economically

justify individual litigation. Finally, individual litigation of multiple cases would be highly

inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

lead to inconsistent results that would be contrary to the interests of justice.

     65.      Manageability. This case is well-suited for treatment as a class action and easily

can be managed as a class action since evidence of both liability and damages can be adduced,




                                                -30-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 31 of 36



and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.

      66.      Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or

restitution), along with corresponding declaratory relief, are appropriate with respect to the

Class as a whole.

       67.     Plaintiff’s counsel will fairly and adequately represent the interests of the Class

and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of

Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an

individual basis and there will be no difficulty in managing this case as a class action.

       68.     Therefore, this action should be certified as a class action under Rules 23(a) and

23(b)(1) and/or 23(b)(1).

                                           COUNT I
                                 (For Breach Of Fiduciary Duty)

       69.     Plaintiff incorporates by reference the allegations in the previous paragraphs of

this Complaint as if fully set forth herein.

       70.     Defendants’ conduct, as set forth above, violates their fiduciary duties under

ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants

failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

                                                 -31-
          Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 32 of 36



use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act

in accordance with the documents and instruments governing the Plan. In addition, as set forth

above, Defendants violated their respective fiduciary duties under ERISA to monitor other

fiduciaries of the Plan in the performance of their duties.

        71.     To the extent that any of the Defendants did not directly commit any of the

foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under

29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in

(or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of

fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to

his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by

another fiduciary and/or failed to take reasonable efforts to remedy the breach.

        72.     As a direct result of Defendants’ breaches of duties, the Plan has suffered losses

and damages.

        73.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,

Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of

Defendants’ breaches of fiduciary duty and are liable for damages and any other available

equitable or remedial relief, including prospective injunctive and declaratory relief, and

attorneys’ fees, costs and other recoverable expenses of litigation.

                                          COUNT II
                  (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)

       74.      Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

       75.      Eversource is responsible for appointing, overseeing, and removing members of

the Administrative Committee, who, in turn, are responsible for appointing, overseeing, and

                                                  -32-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 33 of 36



removing members of the Committees.

      76.       In light of its appointment and supervisory authority, Eversource had a fiduciary

responsibility to monitor the performance of the Committees and its members. In addition,

Eversource, and the Administrative Committee had a fiduciary responsibility to monitor the

performance of the members of the Committees.

      77.       A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when they

are not.

      78.       To the extent that fiduciary monitoring responsibilities of Eversource or the

Committees was delegated, each Defendant’s monitoring duty included an obligation to ensure

that any delegated tasks were being performed prudently and loyally.

      79.       Eversource and the Committees breached their fiduciary monitoring duties by,

among other things:

            (a) Failing to monitor and evaluate the performance of their appointees or have a

            system in place for doing so, standing idly by as the Plan suffered enormous losses as

            a result of the appointees’ imprudent actions and omissions with respect to the Plan;

            (b) Failing to monitor their appointees’ fiduciary processes, which would have alerted

            a prudent fiduciary to the breaches of fiduciary duties described herein, in clear

            violation of ERISA; and

            (c) Failing to remove appointees whose performance was inadequate in that they

            continued to maintain imprudent, excessively costly, and poorly performing

            investments within the Plan, all to the detriment of the Plan and Plan participants’



                                                 -33-
           Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 34 of 36



               retirement savings.

         80.       As a consequence of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses. Had Eversource and the Committees discharged their fiduciary

monitoring duties prudently as described above, the losses suffered by the Plan would have been

minimized or avoided. Therefore, as a direct result of the breaches of fiduciary duties alleged

herein, the Plan and its participants have lost millions of dollars of retirement savings.

         81.       Eversource and the Committees are liable under 29 U.S.C. § 1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary duties alleged in

this Count, to restore to the Plan any profits made through use of Plan assets, and are subject to

other equitable or remedial relief as appropriate.

         82.       Each of the Defendants also knowingly participated in the breaches of the other

Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by

the other Defendants and failed to make any reasonable effort under the circumstances to remedy

the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

fiduciaries under 29 U.S.C. § 1105(a).

                                              COUNT III
                     (In the Alternative, Liability for Knowing Breach Of Trust)

         83.       Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

         84.       In the alternative, to the extent that any of the Defendants are not deemed a

fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

subject to equitable relief as a non-fiduciary from further participating in a knowing breach of

trust.

                                                   -34-
            Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 35 of 36



      85.       To the extent any of the Defendants are not deemed to be fiduciaries and/or are

not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants

are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge

and information to avoid the fiduciary breaches at issue here and knowingly participated in

breaches of fiduciary duty by permitting the Plan to offer a menu of poor and expensive

investment options that cannot be justified in light of the size of the Plan and other expenses of

the Plan.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself, the Class and the Plan, demands judgment

against Defendants, for the following relief:

       (a)      Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

       detailed above;

       (b)      Equitable, legal or remedial relief to return all losses to the Plan and/or for

       restitution and/or damages as set forth above, plus all other equitable or remedial relief as

       the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109

       and 1132;

       (c)      Pre-judgment and post-judgment interest at the maximum permissible rates,

       whether at law or in equity;

       (d)      Attorneys’ fees, costs and other recoverable expenses of litigation; and

       (e)      Such further and additional relief to which the Plan may be justly entitled and the

       Court deems appropriate and just under all of the circumstances.

                                         JURY DEMAND

       Plaintiff demands a jury trial with respect to all claims so triable.



                                                 -35-
         Case 3:20-cv-00902-JCH Document 1 Filed 06/30/20 Page 36 of 36



                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

served upon the Secretary of Labor and the Secretary of the Treasury by certified mail, return

receipt requested.



DATED: June 30, 2020                         /s/ Laurie Rubinow
                                             James E. Miller
                                             Laurie Rubinow
                                             Shepherd Finkelman Miller & Shah, LLP
                                             65 Main Street
                                             Chester, CT 06412
                                             Telephone: (860) 526-1100
                                             Facsimile: (866) 300-7367
                                             Email: jmiller@sfmslaw.com
                                                     lrubinow@sfmslaw.com

                                             James C. Shah
                                             Alec J. Berin
                                             Shepherd Finkelman Miller & Shah, LLP
                                             1845 Walnut Street, Suite 806
                                             Philadelphia, PA 19103
                                             Telephone: (610) 891-9880
                                             Facsimile: (866) 300-7367
                                             Email: jshah@sfmslaw.com
                                                     aberin@sfmslaw.com

                                             Kolin C. Tang
                                             Shepherd Finkelman Miller & Shah, LLP
                                             1401 Dove Street, Suite 510
                                             Newport Beach, CA 92660
                                             Telephone: (323) 510-4060
                                             Facsimile: (866) 300-7367
                                             Email: ktang@sfmslaw.com

                                             Attorneys for Plaintiff, the Plan
                                             and the Proposed Class




                                               -36-
